Dismiss and Opinion Filed September 18, 2020




                                        In The
                            Court of Appeals
                     Fifth District of Texas at Dallas
                               No. 05-20-00277-CR
                               No. 05-20-00285-CR
                               No. 05-20-00286-CR
                      UMAIR AHMAE KHAN, Appellant
                                  V.
                      THE STATE OF TEXAS, Appellee

             On Appeal from the 199th Judicial District Court
                           Collin County, Texas
 Trial Court Cause Nos. 199-80965-2018, 199-81674-2018 & 199-83132-2019

                        MEMORANDUM OPINION
                 Before Justices Molberg, Carlyle, and Browning
                           Opinion by Justice Molberg
      Before the Court is appellant’s motion to withdraw his appeals. The motion is

signed by appellant and his appointed counsel. See TEX. R. APP. P. 42.2(a). We grant

the motion and dismiss these appeals.




                                           /Ken Molberg//
200277f.u05                                KEN MOLBERG
200285f.u05                                JUSTICE
200286f.u05
Do Not Publish
TEX. R. APP. P. 47.2(b)
                           Court of Appeals
                    Fifth District of Texas at Dallas
                                JUDGMENT

UMAIR AHMAE KHAN, Appellant                 On Appeal from the 199th Judicial
                                            District Court, Collin County, Texas
No. 05-20-00277-CR         V.               Trial Court Cause No. 199-80965-
                                            2018.
THE STATE OF TEXAS, Appellee                Opinion delivered by Justice
                                            Molberg. Justices Carlyle and
                                            Browning participating.

      Based on the Court’s opinion of this date, we DISMISS this appeal.


Judgment entered this 18th day of September, 2020.




                                      –2–
                           Court of Appeals
                    Fifth District of Texas at Dallas
                                JUDGMENT

UMAIR AHMAE KHAN, Appellant                 On Appeal from the 199th Judicial
                                            District Court, Collin County, Texas
No. 05-20-00285-CR         V.               Trial Court Cause No. 199-81674-
                                            2018.
THE STATE OF TEXAS, Appellee                Opinion delivered by Justice
                                            Molberg. Justices Carlyle and
                                            Browning participating.

      Based on the Court’s opinion of this date, we DISMISS this appeal.


Judgment entered this 18th day of September, 2020.




                                      –3–
                           Court of Appeals
                    Fifth District of Texas at Dallas
                                JUDGMENT

UMAIR AHMAE KHAN, Appellant                 On Appeal from the 199th Judicial
                                            District Court, Collin County, Texas
No. 05-20-00286-CR         V.               Trial Court Cause No. 199-83132-
                                            2019.
THE STATE OF TEXAS, Appellee                Opinion delivered by Justice
                                            Molberg. Justices Carlyle and
                                            Browning participating.

      Based on the Court’s opinion of this date, we DISMISS this appeal.


Judgment entered this 18th day of September, 2020.




                                      –4–